

Exhibit 10.2
GENERAL RELEASE OF CLAIMS


This General Release of Claims (this “Agreement”) is by and between Brian
Mitchell (“Employee”) and GenMark Diagnostics, Inc. (together with its wholly
owned subsidiary, Clinical Micro Sensors, Inc., the “Company”). This Agreement
will become effective on the eighth (8th) day after it is signed by Employee
(the “Effective Date”), provided that the Company has signed this Agreement and
Employee has not revoked this Agreement (by written notice to Hollis Winkler at
the Company) prior to that date.


RECITALS
    A.    Employee was employed by the Company as of November 7, 2016


    B.    Employee and the Company entered into an (i) Agreement to Participate
in the GenMark Diagnostics, Inc. Executive Severance Plan (such agreement and
plan being referred to herein as the “Plan”) effective as of July 31, 2019, and
(ii) Amendment to Restricted Stock Units Agreement and Market Stock Units
Agreement dated March 16, 2020 (the “Equity Amendment”), in each case wherein
Employee is entitled to receive certain benefits in the event of a Qualifying
Termination (as defined by the Plan), provided Employee signs and does not
revoke a Release (as defined by the Plan).


    C.    Employee’s employment has been terminated as a result of a Qualifying
Termination (as defined by the Plan). Employee’s last day of work and
termination are effective as of September 9, 2020. Employee desires to receive
the payments and benefits provided by the Plan and the Equity Amendment by
executing this Agreement.


NOW, THEREFORE, the parties agree as follows:


    1.    Commencing on the Effective Date, the Company shall provide Employee
with the applicable payments and benefits set forth in the Plan in accordance
with the terms of the Plan. Employee acknowledges that the payments and benefits
made pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.


    2.     Within ten (10) days of the Effective Date, and provided that the
Company has signed this Agreement and Employee has not revoked this Agreement,
the Company shall accelerate the vesting and settlement of that portion of the
restricted stock units (“RSUs”) and market stock units (“MSUs”) granted by the
Company to Employee on February 25, 2020 (the “2020 Equity Awards”) under the
Company’s 2010 Equity Incentive Plan, as amended (the “2010 Plan”), that would
have become vested and subject to settlement (as applicable) if Employee had
remained employed by the Company through February 28, 2021, notwithstanding the
terms of the 2010 Plan and the applicable award agreement(s) governing such 2020
Equity Awards. Employee acknowledges that the vesting and settlement of the 2020
Equity Awards pursuant to this paragraph are made in full satisfaction of the
Company’s obligations under the Equity Amendment. For the avoidance of doubt,
the parties acknowledge and agree that the number of 2020 Equity Awards that the
Company will, subject to the terms and conditions set forth herein (including
Employee’s non-revocation of this Agreement), accelerate the vesting and
settlement of pursuant to this paragraph 2 shall be as set forth in the “Shares
to Accelerate/Vest” column in the table below (and the remainder of such 2020
Equity Awards will be cancelled pursuant to the terms of the 2010 Plan):



Grant DateAward TypeShares Covered (#)Vesting ScheduleShares to
Accelerate/Vest2/25/20RSU33,75025% on the first anniversary of the grant date
and in equal quarterly installments thereafter over the next 3 years.8,438

    -1-
WEST\287593063.3

--------------------------------------------------------------------------------




2/25/20RSU33,75050% on the first anniversary of the grant date and in equal
quarterly installments thereafter over the next year.16,8752/25/20MSU22,5001/3
of the shares vest on each of 12/31/20, 12/31/21, and 12/31/22, subject to
performance conditions and the opportunity to catch up shares from prior
performance periods on 12/31/21 and/or 12/31/227,500Total32,813



    3.    Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin, race, age,
sex, sexual orientation, disability or other discrimination or harassment under
the Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967,
the Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding the foregoing, this release shall not
apply to any right of the Employee to receive the applicable payments and
benefits set forth in the Plan in accordance with the terms of the Plan and the
vesting and settlement of the shares of the Company’s common stock as set forth
in paragraph 2 pursuant to the Equity Amendment.


    4.    Employee acknowledges that he or she has read Section 1542 of the
Civil Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
    5.    Employee and the Company acknowledge and agree that they shall
continue to be bound by and comply with the terms and obligations under the
following agreements: (i) any proprietary rights or confidentiality agreements
between the Company and Employee, (ii) the Plan, and (iii) any Equity Award
agreements between the Company and Employee.


    6.    This Agreement shall be binding upon, and shall inure to the benefit
of, the parties and their respective successors, assigns, heirs and personal
representatives.


    7.    The parties agree that any and all disputes that both (i) arise out of
the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement
or the interpretation of the terms of this Agreement shall be subject to the
provisions of Section 14 and Section 15 of the Plan.


    -2-
WEST\287593063.3

--------------------------------------------------------------------------------



    8.    The parties agree that any and all disputes that (i) do not arise out
of the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement,
the interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in San Diego County, California. The
parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.


    9.    This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral, with the exception of any agreements
described in paragraph 5 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.


EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPHS 1 AND 2.







Dated:9/11/2020/s/ Brian MitchellBrian MitchellGenMark Diagnostics,
Inc.Dated:9/14/2020By:/s/ Hollis WinklerName: Hollis WinklerTitleVP, Human
Resources

    -3-
WEST\287593063.3